956 F.2d 1164
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re LEE WAY HOLDING COMPANY.Frederick M. LUPER, Trustee, Plaintiff-Appellee,v.Fred R. LANGLEY, et al., Defendants-Appellants
No. 90-3706.
United States Court of Appeals, Sixth Circuit.
March 4, 1992.

Before ALAN E. NORRIS and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
This action arises from the allegedly fraudulent conveyance of seven real estate parcels to Lee Way Motor Freight, Inc., the debtor's predecessor in interest.   Defendants timely demanded a jury trial.   The district court held that bankruptcy courts may conduct jury trials in core proceedings1 and certified the issue for interlocutory appeal.2  The only issue before this court is whether bankruptcy courts may conduct jury trials.   In accordance with this court's decision in Rafoth v. National Union Fire Insurance Company (In re Baker & Getty Financial Services, Inc.), Nos. 91-3228/91-3271/91-3445 (6th Cir.  January 24, 1992), the district court's order is REVERSED, and this adversary proceeding is REMANDED for a jury trial in the district court.



1
 The district court followed  Ben Cooper, Inc., v. The Ins. Co. of the State of Penn.  (In re Ben Cooper, Inc.), 896 F.2d 1394, 1402-03 (2d Cir.), cert. granted, 110 S.Ct. 3269, vacated and remanded, 111 S.Ct. 425 (1990), reinstated, 924 F.2d 36, cert. denied, 111 S.Ct. 2041 (1991)


2
 This court granted defendants' petition for leave to appeal under 28 U.S.C. § 1292(b) and ordered this appeal consolidated "for the purpose of submission only" with Grogan v. A & A Energy Properties, Ltd.  (In re Corango Resources, Ltd.), No. 90-1742 (6th Cir.  June 19, 1990), which the parties have voluntarily dismissed